DETAILED ACTION
Allowable Subject Matter


Claims 1, 3-19 are allowed. Applicants canceled claim 2.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A road vehicle (1) with an electric drive comprising: at least one pair of drive wheels (3);
a reversible electric machine (8), which is can be connected to the drive wheels (3);
an electronic power converter (13), which controls the electric machine (8);
an electric energy storage system (14), which is connected to the electronic power
converter (13); a first power wiring (15) comprising at least two first electric wires (20), which connect the electric machine (8) to the electronic power converter (13); and
a second power wiring (21) comprising at least two second electric wires (26), which
connect the electronic power converter (13) to the storage system (14); and
a cooling system (30), which is designed to remove heat and is thermally coupled to
at least one power wiring (15; 21) in order to remove heat from the power wiring (15; 21); wherein each electric wire (20, 26) comprises a core (27) made of a conductor material and an insulating jacket (28), which covers the conductor material core (27); and wherein in the area of the two opposite ends, each electric wire (20, 26) has no
insulating jacket (28), thus exposing the conductor material core (27) to which a head (30) is steadily connected, which ensures a connection to a corresponding terminal (17, 19, 23, 25) of a terminal board (16, 18, 22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618